Decree of Surrogate’s Court reversed and the questions of fact ordered to be tried by and before a jury in the Supreme Court at a term to be convened in the county of Jefferson on the first Monday of October, 1907, *894Held, that'in accordance with the rule adopted by this court in Matter of Burtis (107 App. Div. 51); Matter of Drake (45 id. 306) and Matter of Dixon (43 id. 481) we think the questions of fact should be passed upon by a jury. All concurred, except Williams and Robson, JJ., who dissented.